6 Ill. App.2d 206 (1955)
126 N.E.2d 736
Esther Bergman, Appellee,
v.
Geoffrey Gilbert, Appellant.
Gen. No. 46,497.
Illinois Appellate Court  First District, Third Division.
May 11, 1955.
Rehearing denied June 8, 1955.
Released for publication June 8, 1955.
Kirkland, Fleming, Green, Martin & Ellis, for appellant.
William H. Symmes, John M. O'Connor, Jr., and John J. Edman, of counsel.
Arpaia & Altman, for appellee.
Wm. H. Arpaia, and Harry W. Altman, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE FEINBERG.
Affirmed.
Not to be published in full.